Case 2:21-cv-02197-JTF-atc Document 10 Filed 09/01/21 Page 1 of 1                PageID 40


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  RICO M. REED,                                  )
                                                 )
         Plaintiff,                              )
                                                 )       No. 2:21-cv-02197-JTF-atc
                                                 )
  v.                                             )
                                                 )
  ARAMARK FOOD SERVICE,                          )
                                                 )
         Defendant.                              )
                                                 )


                                        JUDGMENT


       Decision by Court. This action came for consideration before the Court. The issues have

been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is Dismissed With Prejudice in

accordance with the Order Dismissing The Amended Complaint With Prejudice, Denying Leave

To Amend, Dismissing Case, Certifying An Appeal Would Not Be Taken in Good Faith, Notifying

Plaintiff of Appellate Filing Fee, Denying Leave To Appeal In Forma Pauperis, And

Recommending This Dismissal Be Treated As A Strike Under 28 U.S.C. § 1915(g), which was

entered on September 1, 2021.

       IT IS SO ORDERED, this 1st day of September 2021.

APPROVED:

s/John T. Fowlkes, Jr.                               THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                 CLERK
UNITED STATES DISTRICT JUDGE

September 1, 2021                                    s/Kristen Polovoy
DATE                                                 (BY) LAW CLERK
